08/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 19-0673


                                       DA 19-0673
                                    _________________

CASCADE COUNTY,

             Plaintiff and Appellant,

      v.
                                                              ORDER
MONTANA PETROLEUM TANK
RELEASE COMPENSATION BOARD,

             Defendant, Appellee,
             and Cross Appellant.
                                    _________________

       Upon consideration of Appellant’s motion for extension of time, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including September 25, 2020, within which to file Appellant’s reply and answer to
cross-appeal brief.
       No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 20 2020